United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-706
Issued: August 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 18, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ overpayment decision dated October 18, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the overpayment issues of this case.
ISSUES
The issues are: (1) whether an overpayment of $4,961.16 was created; (2) whether the
Office properly denied waiver of the overpayment on the grounds appellant was not without fault
in creating the overpayment; and (3) whether the Office hearing representative properly reviewed
the written record rather than reschedule an oral hearing.
FACTUAL HISTORY
Appellant filed a traumatic injury claim (Form CA-1) on May 2, 2005 alleging that she
sustained tendinitis of both legs as a result of repetitive standing and twisting while carrying a

passenger’s luggage. She indicated that she was employed as a security screener and the date of
injury was April 25, 2005.
On July 29, 2005 the Office received a direct deposit sign-up form completed by
appellant on June 22, 2005. By decision dated August 17, 2005, the Office denied the claim for
compensation on the grounds that the medical evidence was insufficient. The Office stated that
medical treatment was not authorized and any prior authorization was terminated.
In a memorandum dated December 6, 2005, the Office stated that, when it received
appellant’s direct deposit form, it had mistakenly believed the form was submitted by another
claimant of the same name. The Office stated that it had erroneously made payments to
appellant that were intended for the other claimant of the same name. According to the Office,
three payments of $1,653.72 had been direct deposited into appellant’s account on September 3
and 30 and October 28, 2005.
By letter dated December 14, 2005, the Office advised appellant that a preliminary
overpayment of compensation totaling $4,961.16 had been created. The Office also made a
preliminary determination that appellant was at fault in creating the overpayment because she
accepted payments she should have known were incorrect.
Appellant requested a hearing on the issues of fault and waiver. A hearing was scheduled
for August 23, 2006 and notice was sent to the address of record. Appellant did not appear for
the hearing. In a memorandum dated August 28, 2006, an Office hearing representative
indicated that appellant had telephoned on August 25, 2006 and stated her address had changed
and she did not get notice of the hearing. Appellant was advised to notify the Office of her
change of address. By letter dated August 31, 2006, the Office hearing representative indicated
that rescheduling of the hearing was not possible and a review of the written record would be
conducted.
By decision dated October 18, 2006, the hearing representative finalized the preliminary
overpayment determinations. The hearing representative found an overpayment of $4,961.16
was created and appellant was not entitled to waiver as she was at fault in creating the
overpayment. Appellant was directed to repay the overpayment in full.1
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Federal Employees’ Compensation Act provides that the United
States shall pay compensation for “disability or death of an employee resulting from personal
injury sustained while in the performance of his duty….”2

1

With respect to recovery of the overpayment, the Board’s jurisdiction is limited to recovery from continuing
compensation benefits. See Levon H. Knight, 40 ECAB 658, 665 (1989).
2

5 U.S.C. § 8102.

2

ANALYSIS -- ISSUE 1
Appellant filed a claim for compensation alleging that she sustained an injury while in the
performance of duty. The claim was denied by the Office in an August 17, 2005 decision on the
grounds that the medical evidence of record was insufficient to meet appellant’s burden of proof
to establish her claim.3 Since the claim was denied, appellant was not entitled to compensation
under the Act. The record indicated that she received three payments of compensation for wageloss totaling $4,961.16. Accordingly, an overpayment of compensation was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”4 Waiver of an overpayment is not permitted unless the claimant is “without
fault” in creating the overpayment.5
On the issue of fault, 20 C.F.R. § 10.433 provides that an individual will be found at fault
if he or she has done any of the following: “(1) made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known was incorrect.”
ANALYSIS -- ISSUE 2
The Office determined that appellant was at fault under the third standard noted above:
she accepted a payment she knew or should have known was incorrect. In this case, the Office
direct deposited compensation payments of $1,653.72 on September 3 and 30 and
October 28, 2005. As the Board has explained, a direct deposited payment is accepted when it is
deposited, the same as a compensation check that is sent to a claimant and then deposited in a
bank account.6 The issue is whether, at the time of acceptance, appellant knew or should have
known that the payment was incorrect. In this case, the Office had denied the claim for
compensation by decision dated August 17, 2005. Appellant had no reasonable basis to believe
she was entitled to any compensation payments from the Office under the circumstances of this
case. When the payments were direct deposited into her account, she should have known they
were incorrect.

3

The Board does not have jurisdiction over this decision. See 20 C.F.R. § 501.3(d)(2).

4

5 U.S.C. § 8129(b).

5

Norman F. Bligh, 41 ECAB 230 (1989).

6

T.C., 57 ECAB
(Docket No. 05-249, issued July 24, 2006). A claimant authorizes the electronic transfer of
a payment to a named financial institution, and when control of the funds passes to the claimant upon deposit,
acceptance is established.

3

The Board accordingly finds that, under section 10.433(3), appellant accepted payments
she knew or should have known were incorrect. She is not “without fault” under 5 U.S.C.
§ 8129(b) in creating the overpayment and therefore is not entitled to waiver.
LEGAL PRECEDENT-- ISSUE 3
The Office’s regulations provide a claimant may request a prerecoupment hearing with
respect to an overpayment.7 Prerecoupment hearings are conducted in the same manner as
hearings provided under section 10.615 to 10.622.8 Section 10.622 provides that scheduling is at
the discretion of the hearing representative; once the hearing is scheduled it cannot be postponed
at the claimant’s request except for reasons stated in 10.622(c).9 When the postponement request
does not meet the test of section 10.622(c) and cannot be accommodated on the docket, the
hearing will take the form of a review of the written record.10
ANALYSIS -- ISSUE 3
In this case, the notice of oral hearing was sent to appellant’s address of record. The oral
hearing was scheduled for August 23, 2006. Appellant did not appear for the scheduled hearing.
The hearing representative indicated that appellant had requested a postponement two days after
the scheduled hearing. Appellant did not allege any of the reasons provided in section 10.622(c).
She stated that she had moved and did not receive notice of the hearing. As noted above, the
hearing representative has discretion regarding scheduling and she indicated the request to
reschedule could not be accommodated. In accord with the regulations, the hearing takes the
form of a review of the written record.
CONCLUSION
The record supports a finding that an overpayment of $4,961.16 was created and
appellant was not entitled to waiver as she was at fault in creating the overpayment. The hearing
representative properly conducted a review of the written record in this case.

7

20 C.F.R. § 10.432.

8

20 C.F.R. § 10.439.

9

The reasons provided in section 10.622(c) are nonelective hospitalization, or death of a parent, spouse or child.

10

20 C.F.R. § 10.622(b).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 18, 2006 is affirmed.
Issued: August 15, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

